Citation Nr: 0930344	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-06 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1944 to July 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral tinnitus began in service and has been continuous 
since service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.



Service Connection 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

While the Veteran did have surgery on his right ear prior to 
service, there is no indication that the Veteran entered 
service with an active ear disorder or residuals from this 
procedure other than a scar, nor that this surgery is in any 
way related to his tinnitus.  As such, the issue of 
aggravation does not need to be considered.

While in service the Veteran was a military policeman for 
fifteen months.  He also served six months as a supply 
sergeant.  Service treatment records reflect that the Veteran 
complained about his ear in June 1945, saying he could not 
stand loud noises like firing with a rifle.  On examination, 
scarring from the previous procedure was found.  The 
examiner's writing is unclear, but it appears that some 
ringing is noted.  The Board finds that there is sufficient 
evidence of in service noise exposure.  As a military 
policeman, the Veteran would have been exposed to loud noises 
such as rifles being fired; and his 1945 complaint about 
rifle fire confirms this.

In various statements to VA, the Veteran reported that he has 
experienced ringing in both his ears since he served in the 
Panama Canal.  He did not tell the Army that he had this 
problem because he thought it was temporary.  The Veteran saw 
a local doctor immediately after service and saw a specialist 
in New York City and was diagnosed with tinnitus.  These 
records are not associated with the claims file, and any 
effort to obtain them would likely be futile, given that this 
was over fifty years ago.  In a February 1957 letter 
regarding a back disorder claim, the Veteran noted problems 
with his ears.

A September 2006 VA examination includes a report from the 
Veteran of tinnitus in the right ear since 1947.  The 
examiner did not offer an opinion on the etiology of the 
tinnitus because "tinnitus is a symptom and not a disease."  
However, the Board notes that tinnitus is a disability for 
the purposes of service connection.  The Board also notes 
that, although the examiner states that the Veteran reported 
only right ear tinnitus, statements from the Veteran from 
both before and after this examination indicate bilateral 
tinnitus.  The Veteran is certainly competent to testify as 
to his own symptoms.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

By the VA examiner's own account, tinnitus is subjective and 
cannot be verified by medical testing.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the 
medical condition (noting that sometimes the lay person will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer.  See Jandreau v. 
Nicholson,492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether the 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr, supra.  The Board finds the Veteran's 
reports are credible evidence of bilateral tinnitus which has 
been continuous since service.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
particularly with regards to the Veteran's symptoms in 
service and during the years following discharge; however, 
such development would not materially assist the Board in 
this determination.  Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for bilateral 
tinnitus will be granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


